Citation Nr: 1044641	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 
2005.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
In that decision, the RO granted service connection for PTSD, and 
assigned an initial 30 percent rating, effective from January 5, 
2007.  The Veteran disagreed with the initial 30 percent rating 
assigned for the service-connected PTSD.  During the course of 
the appeal, but before the case was certified to the Board, the 
RO issued another rating decision in October 2008 that increased 
the initial 30 percent rating to 50 percent, effective from 
January 5, 2007.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  
At the hearing, the Veteran submitted additional evidence, and 
waived initial review of the newly submitted evidence by the RO.  
As such, the Board may proceed without prejudice to the Veteran.  

There is some question as to whether the Veteran can no 
longer maintain employment due to his PTSD.  As such, the  
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
service-connected PTSD has, as likely as not, been manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities, 
near-continuous panic, impaired impulse control, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) and an inability to establish and maintain effective 
work and social relationships.  

2.  Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name has never been 
demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the 
assignment of an initial 70 percent rating, but no higher, for 
the service-connected PTSD have been met since the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including 
Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Proper notice was not provided to the Veteran prior to the 
initial grant of service connection; however, the underlying 
service connection claim was granted, and therefore any defect 
with regard to the pre-adjudicatory notice is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, no further 
notice was required once service connection was granted.    See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with subsequent 
duty-to-assist letters in July 2007 and May 2008 that 
specifically provided notice of how the VA assigns initial 
ratings and effective dates for any grant of service connection, 
in compliance with the holding in Dingess.  The July 2007 notice 
letter was followed with an October 2007 statement of the case 
(SOC) and then an October 2008 Supplemental Statement of the Case 
(SSOC).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks a higher rating for the service-connected PTSD.  
He asserts that his PTSD symptoms have worsened to the point of 
near-continuous panic and a limited ability to maintain 
employment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD has been assigned an initial 
50 percent rating since January 5, 2007.  In cases such as this, 
where the Veteran appeals the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment.  See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

Diagnostic Code 9411 governs ratings for PTSD, based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 10 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental 
disorder where the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

During the appeal period, the Veteran was afforded VA psychiatric 
examinations in January 2007 and May 2008.  At these 
examinations, the Veteran reported nightmares and bad dreams, 
hypervigilance, easy startle reflex, depression and anxiety.  At 
the January 2007 VA examination, he reported that he snapped at 
his wife, that he had few friends, and tended to isolate.  His 
legal history was significant for assault with a deadly weapon in 
2004 during a bar fight.  The Veteran was casually dressed, 
cooperative and mood was neutral.  Affect was blunted.  His 
speech was normal.  Thought processes and content were normal.  
He was oriented to time, person and place.  There were no 
perceptual problems, no suicidal or homicidal ideation.  The 
Veteran was oriented.  His insight and judgment appeared fair, as 
did his impulse control.  At the time of the January 2007 
examination, the Veteran was able to work, but appeared 
isolative.  Global Assessment of Functioning (GAF) was reportedly 
50.  

At the May 2008 VA examination, the Veteran, who was previously 
married, had since divorced.  The Veteran's ability to remain 
employed was also becoming questionable.  The Veteran was 
apparently having severe panic attacks at work when he had to go 
on long drives.  The Veteran reported that he had trouble 
maintaining work due to his PTSD, but was working full time at 
the time of the May 2008 examination.  The Veteran continued to 
complain of sleep problems, with difficulty falling asleep and 
waking up frequently at night.  The Veteran reportedly thrashed 
about when he slept and sometimes ended up on the floor.  He had 
frequent bad dreams.  He was experiencing frequent flashbacks 
including dissociative reactions.  Flashbacks were elicited by 
devices that reminded him of the war, by certain sounds, and 
smells and even certain people.  He was extremely hypervigilant, 
and explained that whenever he walked, he was always looking for 
walls to hide behind.  He always checked his environment, and 
would not let people get too close to him.  He avoided people and 
stayed away from parties.  The Veteran reported that he was 
easily startled, and that noises and other cues reminded him of 
the war and made him extremely upset and anxious.  He became 
moody and irritable frequently with angry outbursts and avoided 
talking about his experiences in Iraq and tried to actively 
suppress his memories as well as avoid conversations with other 
people.  The Veteran reported panic attacks 3-4 times per week.  

On examination, the Veteran was cooperative and polite.  Mood was 
calm and affect was appropriate to content being discussed.  
There were no noted perceptual impairments or any history of 
thought disorder.  He was oriented to time, person and place.  
There were no hallucinations or delusions, no homicidal or 
suicidal ideations.  The Veteran was divorced, but did have a 
good relationship with his father and siblings.  He had a 
girlfriend, but did not like to go out, so it was a source of 
conflict and distress in the relationship.  The Veteran was fully 
independent with regard to all activities of daily living, such 
as dressing, cooking, cleaning, chores, and personal hygiene.  

The examiner concluded that the Veteran experienced intense 
psychological distress.  He had recurring and distressing dreams, 
recurring and intrusive thoughts.  He had avoidant behavior; he 
felt detached and estranged from others, he had decreased 
interest in participation in formerly enjoyable activities.  He 
had difficulty falling and staying asleep.  He was irritable with 
outbursts of anger.  He was hypervigilant and had an exaggerated 
startle response.  He also experienced numerous panic attacks 
weekly.  Global Assessment of Functioning (GAF) was listed as 53.  
The examiner noted that the Veteran's symptoms did not currently 
prevent him from being employed, as it was noted that he was 
employed full time at the time of the examination.  

Although the examination in January 2007 and the examination in 
May 2008 noted Global Assessment of Functioning (GAF) scores of 
50 and 53, respectively, which correspond to moderate impairment, 
the other evidence of record paints a more severe picture of the 
Veteran's PTSD.  

The other evidence of record includes the Veteran's hearing 
testimony, VA outpatient records and records from the Vet Center 
beginning in January 2006, and statements from previous co-
workers.  These records, which contain opinions of mental health 
care workers and former employers who actually knew the Veteran 
and witnessed his behavior, as opposed to examiner's who 
collected data in a one-time interview setting, collectively show 
that the Veteran has, since service, had occupational and social 
impairment with deficiencies in most areas such as work, family 
relations, judgment, thinking and mood, such that the criteria 
for the assignment of a 70 percent rating is more nearly 
approximated.  The Vet Center records, for example, show that the 
Veteran attended therapy fairly regularly from January 2007 
through September 2007.  These records also show that, for 
example, when the Veteran returned from Iraq, he was verbally 
abusive to his wife.  His family pushed him to socialize, and he 
did not understand why he was unable to stand to be in public 
places.  He was unable to discuss his fears with his family for 
fear of being misunderstood.  Flashbacks were reported as early 
as April 2007, and the Veteran had a very difficult time coping 
with estrangement from his wife, his alcoholism, and reliving 
memories of his stressors from Iraq.  The Veteran was very 
guarded, and had a difficult time letting out his real feelings 
to those he did not know.  The records also noted that the 
Veteran appeared quite anxious and had severe panic attacks.  
According to the Vet Center records, the Veteran's PTSD was 
characterized by flashbacks, intrusive thoughts of war, anger and 
irritability, hypervigilance, sleep disturbance, poor 
concentration and numbing.  He was not suicidal or homicidal, but 
he was described as "fragile."  

VA outpatient records from August 2010 show that the Veteran was 
treated at a VA emergency room because of severe insomnia and 
nightmares.  He had been having visual hallucinations.  His sleep 
had decreased to only 2 to 3 hours per night.

The Veteran submitted letters from three former employers.  They 
all stated that the Veteran's work/job performance had 
deteriorated due to the PTSD.  For example, in a May 2010 letter, 
a former boss noted that the Veteran had been an approved vendor 
for his company and had provided property management, leasing 
service and tenant relationships for the company for two years; 
however, the employer stopped used the Veteran because he left 
many assignments unfinished and his overall quality of work had 
suffered tremendously.  According to the employer, the Veteran 
failed to follow up with tenant issues, failed to collect rents, 
and failed in conducting himself professionally.  

Another prior employer had engaged the Veteran as an independent 
contractor to perform and manage a variety of physical plant 
tasks at a commercial property site since 2007.  The employer 
noted that the Veteran's work performance and attendance had been 
in steady decline such that the relationship may need to be 
terminated.  The employer noted that the Veteran had been calling 
out sick and leaving the job early because of fatigue and 
sleeplessness.  As a result, his work was suffering because of 
absenteeism, fatigue, and impaired concentration.  The employer 
also noted concerns regarding the Veteran's interactions with 
employees and customers and noted that the Veteran's interactions 
were not currently professional or socially appropriate.

Moreover, the Veteran's hearing testimony is consistent with the 
Vet Center records, records from employers, and supports the 
assignment of a 70 percent rating.  At the hearing, the Veteran 
reiterated that he had panic attacks almost daily.  He testified 
that he had nightmares, flashbacks and hallucinations.  The 
Veteran testified that he felt his life was totally unmanageable.  
He worried that he would go into a rage at any moment.  

In sum, the Veteran's employers and health care workers, those 
people with whom he had an ongoing relationship, have provided 
evidence which suggests that the level of severity of the 
Veteran's PTSD more nearly approximates the criteria for a 70 
percent rating since the effective date of service connection.  
These records reflect that the Veteran has been experiencing 
near-continuous panic and anxiety since service, flashbacks, 
intrusive thoughts, insomnia that is interfering with his ability 
to perform occupational tasks, and an overall inability to cope 
with his experiences in Iraq.  The Vet Center records also show 
that the Veteran has trouble opening up to people that he does 
not know well, which would explain why his disability picture 
appears less severe in the VA examination reports of January 2007 
and May 2008.  The Veteran's testimony reflects that the Veteran 
has severely impaired impulse control which is consistent with 
the Vet Center therapy notes.  As such, the Vet Center records, 
hearing testimony, and employer letters, which are competent and 
credible, carry greater weight and have more probative value than 
the VA examination reports in this case.  

Despite being consistently well-groomed, oriented in three 
spheres, and displaying good hygiene on examination, the 
Veteran's emotional instability is severe, as reflected in the 
level of depression, isolation, anxiety, irritability, frequency 
of nightmares, and lack of interest in almost everything.  The 
Veteran's prominent symptoms include severe anxiety, depression, 
impaired impulse control, chronic (near-continuous) panic, 
reclusiveness, anger, and insomnia with nightmares and 
flashbacks.  

As noted in the letters from various employers and lay statements 
in the claims file, the Veteran also had significant difficulty 
maintaining gainful employment. 

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70 
percent rating since the effective date of service connection, 
exhibiting occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as:  near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  The 
Veteran also has panic attacks at least three to four times per 
week, anger, flashbacks, sleep problems, nightmares, 
hypervigilance, an easy startle reflex, depression, anxiety, 
blunted affect and fair insight and judgment.  These signs and 
symptoms show that the criteria for a 70 percent rating are 
approximated.  

The evidence does not however show that the criteria for a 100 
percent rating are met or approximated.  Specifically, there is 
no evidence of grossly inappropriate behavior, persistent danger 
of hurting himself or others, or an inability to perform 
activities of daily living.  While an employer reported that the 
Veteran's interactions with employees and customers were not 
professional or socially appropriate, at no point has his 
behavior been described as grossly inappropriate.  The Veteran 
has consistently acted appropriately at all examinations and he 
is able to engage in activities of daily living and remain well-
groomed.  He has been in several altercations and his impulse 
control was assessed as fair, showing that at times he is or may 
be a danger to others.  However, the evidence as a whole does not 
show that he is a persistent danger to himself or others.  In 
addition, gross impairment in thought processes or communication 
is not shown.  His thought processes were assessed as normal upon 
VA examination and the Veteran has always been able to provide 
meaningful and coherent statements to examiners and to the RO 
regarding his disabilities.  The Veteran is not disoriented to 
time or place as shown by findings on two VA examinations nor 
does he report such disorientation.  Finally, the Veteran has no 
trouble recalling names of close relatives, occupation or his own 
name.  Although he prefers to remain isolated, and shows ongoing 
severe anger and anxiety, he nevertheless is able to leave the 
home, communicate with physicians, and the like.  In addition, he 
does have a good relationship with his father and siblings.  
While he does experience hallucinations, this alone is 
insufficient to warrant a higher evaluation.  The other signs and 
symptoms and their severity have been considered in assigning the 
70 percent evaluation.  In sum, the evidence does not otherwise 
show that he has total occupational and social impairment. 

Given the facts in this case, the criteria for the assignment of 
a 70 percent rating, but not higher, have been met in accordance 
with the provisions of Diagnostic Code 9413, since the effective 
date of service connection.  

Consideration has been given to whether the Veteran was entitled 
to "staged" ratings for the service-connected PTSD as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
overall totality of the evidence of record does not establish 
that the service-connected disability has been 100 percent 
disabling at any time during the appeal period.  

Since the Veteran has been diagnosed as having psychiatric 
conditions in addition to the service-connected PTSD and the 
symptoms attributable to other psychiatric conditions have not 
been disassociated from his service-connected disorder, the Board 
has considered all psychiatric symptoms in reaching the above 
conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).



III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD under consideration here has otherwise rendered 
impracticable the application of the regular schedular standards.  
The regular schedular standards contemplate the symptomatology 
shown in this case as was discussed above.  The assignment of a 
70 percent disability evaluation contemplates that there is 
commensurate industrial impairment.  In essence, there is no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial schedular rating of 70 percent, but no higher, for the 
service-connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


